Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 14, 2016

The Court of Appeals hereby passes the following order:

A17D0106. WILLIAM J. HENDERSON v. THE STATE.

       In 2000, William J. Henderson pled guilty to murder and other charges. The
Supreme Court affirmed the trial court’s denial of his motion for out-of-time appeal.
Henderson v. State, 293 Ga. 6 (743 SE2d 19) (2013). Henderson later filed a motion
in arrest of judgment, which the trial court denied. He sought discretionary review
of that ruling in this Court, but we transferred the application to the Supreme Court.
See Case No. A16D0069 (transferred September 22, 2016). Henderson has now filed
a “Petition for Writ of Certiorari” in this Court, which we have docketed as a second
application for discretionary appeal and in which he again seeks review of the trial
court’s denial of his motion in arrest of judgment.
       Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, this application is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            10/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.